Citation Nr: 1423892	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for lung disability.

2.  Entitlement to service connection for lung disability.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, on behalf of the RO in Montgomery, Alabama.

The issue of entitlement to service connection for lung disability will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for lung disability was denied in a February 1979 rating decision.  In October 1993, the Veteran submitted a claim to reopen the issue of entitlement to service connection for lung disability, which was eventually denied by the Board in January 1996.  

2.  In June 2004, the Veteran submitted another claim to reopen the issue of entitlement to service connection for lung disability.  This claim was denied by the RO in June 2005.  The Veteran did not appeal the decision, nor was any new and material evidence submitted within the appeal period.   

3.  Evidence submitted since the June 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  Evidence received since the June 2005 rating decision to reopen the claim of entitlement to service connection for lung disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain statutory and regulatory duties to notify and assist veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for lung disability because the claim is being reopened and remanded herein.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In November 1978, the Veteran submitted a claim of entitlement to service connection for lung disability, which was denied in a February 1979 rating decision.  The February 1979 denial was predicated on the RO's finding that the evidence of record did not demonstrate a diagnosable lung disability.  

In October 1993, the Veteran submitted a claim to reopen the issue of entitlement to service connection for lung disability, which was ultimately denied by the Board in January 1996. 

In June 2004, the Veteran submitted another claim to reopen the issue of entitlement to service connection for lung disability, which was denied in June 2005.  The RO denied reopening the Veteran's claim in the June 2005 rating decision because it determined that there was no evidence etiologically associating a current lung disability with the Veteran's active duty.  Although the Veteran received notice of this decision and notice of his appellate rights, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the relevant appellate period following the June 2005 rating decision.  See 38 C.F.R. § 3.156(b) (2013).  Consequently, the June 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

The RO determined that the evidence submitted since the June 2005 rating decision was not new and material sufficient to reopen the Veteran's claim.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the June 2005 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for a left eye disability should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Since the June 2005 rating decision, the Veteran has submitted a February 2007 opinion from Luna U. Sy, M.D.  Specifically, Dr. Sy stated that the Veteran's current diagnoses were chronic obstructive pulmonary disease, emphysema, and upper respiratory airway infections, with a history of exposure to pulmonary tuberculosis.  Ultimately, the doctor opined that the Veteran's chronic respiratory condition is "as likely as not" directly related to his military service.

Dr. Sy's February 2007 opinion has not been previously submitted to VA for consideration and, thus, is considered new evidence.  See 38 C.F.R. 
§ 3.156(a).  Further, as discussed above, the June 2005 rating decision denying service connection for a lung disability was based on the lack of evidence demonstrating an etiological relationship between the Veteran's active duty and his current lung disability.  As such, Dr. Sy's February 2007 opinion is material as is relates to an unestablished fact necessary to substantiate the claim.  Id.  Consequently, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for lung disability.  

In determining that the evidence received since the June 2005 rating decision is both new and material, the Board has also considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

Additional development of the reopened claim is required in order for VA to satisfy its duty to assist.  As such, the Veteran's reopened claim of entitlement to service connection for lung disability is addressed in the remand portion of the decision below.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for lung disability is reopened and, to this extent only, the appeal is granted.


REMAND

As the claim for service connection for lung disability has been reopened, the RO must be afforded the opportunity to consider the reopened claim de novo prior to appellate consideration.  In this regard, the Board finds that remanding the claim of entitlement to service connection for lung disability in order to provide the Veteran a VA examination is required to satisfy VA's duty to assist.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any found lung disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The examiner must review all the evidence of record, including the Veteran's service treatment records and his assertions as to the onset and course of his current lung disability.  After a review of the entire evidence of record, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed lung disability is related to the Veteran active duty, to include consideration and discussion of the in-service climate to which the Veteran was allegedly exposed, in-service treatment for flu and/or upper respiratory infections, in-service exposure to tuberculosis, and his history of smoking.

In providing the opinion, the examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship, "less likely" weighs against the claim.

A complete rationale for any opinion expressed must be included in the examination report.

2.  The RO must notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


